Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Amendments filed on 02/15/2022, wherein Claims 1-17 have been amended. Claims 1-17 are pending.

Response to Arguments
Regarding 35 USC 101 rejection: Applicant's arguments filed 10/28/2021, with respect to 35 USC 101 rejection, have been fully considered but they are not persuasive. 
Applicant argues (page 8): “Applicant submits that these features do not correspond to an abstract idea since the claims as amended recites at least generating a control signal for changing an operation time for some of the plurality of electronic devices based on a determination that a section in which a load power amount is greater than a power generation amount of the solar module according to an occurrence of the power generation amount prediction information of the solar module, and causing an output of a control signal for changing the operation time for some of the plurality of electronic devices by using the total power consumption information and the power generation amount prediction information of the solar module, which cannot be said as belonging to the mathematical process category. Accordingly, Applicant submits that the rejections are improper and respectfully requests withdrawal of the rejections”. 
Arguments presented on pages 10-12 are similar to that.
	Examiner respectfully disagrees. Regarding the limitation of “the power generation amount prediction information of the solar module”: applicant discloses in para 0022 and other places in the Specification: “the processor predicts the power generation amount of the solar module based on a Gaussian process”. Anybody skilled in the art would know that the Gaussian process is a powerful algorithm for both regression and classification, so that limitation falls under the mathematical category. 
	The 35 USC 101 rejection stays.

Regarding 35 USC 103 rejection: Applicant’s arguments with respect to claims 1-17, have been considered but are moot because of the new ground of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Specifically, Representative Claim 1 recites:
A server comprising: 
a communicator configured to: 
receive data from an external network or to transmit data to the external network and receive power consumption information of a plurality of electronic devices connected to an internal power grid of a building; and 
a processor configured to: 
receive power generation information of a solar module and weather information through the communicator, 	
determine a power generation amount prediction information of the solar module based on the power generation information of a solar cell module, the weather information, and adding time information to a prediction model, 
determine total power consumption information by adding up the power consumption information of the plurality of electronic devices, 
generate a control signal for changing an operation time for some of the plurality of electronic devices based on a determination that a section in which a load power amount is greater than a power generation amount of the solar module according to an occurrence of the power generation amount prediction information of the solar module, and     
outputting the control signal for changing the operation time for some of the plurality of electronic devices by using the total power consumption information and the power generation amount prediction information of the solar module.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims 1-17 belong to one of the statutory classes of a product/process.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (product/process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mathematical processes (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, the limitations of “determine a power generation amount prediction information of the solar module based on the power generation information of a solar cell module, the weather information, and adding time information to a prediction model”, “determine total power consumption information by adding up the power consumption information of the plurality of electronic devices”, “an occurrence of the power generation amount prediction information of the solar module”, and “the total power consumption information and the power generation amount prediction information of the solar module” are treated as belonging to mathematical process grouping, , and limitations of “receive data from an external network or to transmit data to the external network and receive power consumption information of a plurality of electronic devices connected to an internal power grid of a building” and “receive power generation information of a solar module and weather information through the communicator” are treated as mere data gathering and extra solution activity recited in generality.
The limitation of “determination that a section in which a load power amount is greater than a power generation amount of the solar module” constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
Similar analysis is applied to the abstract ideas of Claim 14, including the additional limitation of “determine a power generation amount prediction information of the solar module based on the power generation information of a solar cell module, the weather information, and a Gaussian process,” which is treated by the Examiner as belonging to mathematical process category.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1: 
a communicator; 
a processor to receive power generation information of a solar module and weather information through the communicator;
generate a control signal for changing an operation time for some of the plurality of electronic devices;
outputting the control signal for changing the operation time for some of the plurality of electronic devices by using the total power consumption information;
In Claim 14: 
a communicator; 
a processor to receive power generation information of a solar module and weather information through the communicator;
generate a control signal for changing an operation time for some of the plurality of electronic devices;
outputting the control signal for changing the operation time for some of the plurality of electronic devices by using the total power consumption information.
In Claims 1 and 14, the additional elements “a communicator” and “a processor” are recited. A generally-recited communicator and a processor (generic processor) are not meaningful and are not qualified as particular machines.  
Features “generate a control signal for changing an operation time for some of the plurality of electronic devices” and “outputting the control signal for changing the operation time for some of the plurality of electronic devices by using the total power consumption information” represents a mere data gathering step and only adds an insignificant extra solution activity to the judicial exception.
According to MPEP 2106.05(g)(3): (3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B. 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis), such as US9638831 to Hoff that discloses the communicator, US20200389026 to Takahashi et al., that discloses the processor, and NPL to Sheng "Short-Term Solar Power Forecasting Based on Weighted Gaussian Process Regression," in IEEE Transactions on Industrial Electronics, vol. 65, no. 1, pp. 300-308, Jan. 2018, that discloses Gaussian process.
The independent claims 1 and 14, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-13 and 15-17 are similarly ineligible. Claims 2-13 and 15-17 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regard to the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over US20210167600 to Morita et al. (hereinafter Morita) in view of US20200389026 to Takahashi et al. (hereinafter Takahashi).

Regarding Claim 1: Morita discloses:
“A server comprising: a communicator configured to: receive data from an external network or to transmit data to the external network” (para 0006 – “there is provided a power supply arbitration device including: a control unit; a communication unit that communicates with another device through a communication network”);
“and receive power consumption information of a plurality of electronic devices connected to an internal power grid of a building” (Fig. 2; para 0047 – “a function is provided to perform reverse power flow to electric appliances in the homes from the battery device 400 through a power conditioner (PCS) 500 to assist a portion of an increase in the power consumption amount of the home. The electric appliances in the homes are examples of a power consumption device of the present disclosure”); and 
“a processor configured to: receive power generation information of a solar module information through the communicator” (para 0051 – “the battery device 400 may include a function of communicating with other devices… The application communicates with the power supply arbitration device 100 installed on the network by communication. The power supply arbitration device 100 monitors the power storage amount and the suppliable amount of the battery device 400 in the vicinity of the home where electric appliances are located.”);
“determine a power generation amount prediction information of the solar module based on the power generation information of a solar cell module, and adding time information to a prediction model” (para 0091 – “The server device predicts consumption patterns of the respective homes on the basis of data collected from the respective power meters 200. Then, the server device calculates a value of the prediction and prediction of loads of respective pole transformers according to a power distribution diagram, and distributes a power consumption point value at that time to an information processor having a communication function, such as a smartphone owned by a resident of each home”);
“determine total power consumption information by adding up the power consumption information of the plurality of electronic devices” (para 0074 – “When the electric appliance is switched on, the control unit 150 acquires the power consumption profile from the electric appliance, and calculates a total current value of the power consumption profile and another electric appliance currently operated and consuming power”; para 0093 – “The prediction of power consumption may be carried out by using, for example, a cumulative total of measured values”);
“generate a control signal for changing an operation time for some of the plurality of electronic devices based on a determination that a section in which a load power amount is greater than a power generation amount of the solar module according to an occurrence of the power generation amount prediction information of the solar module” (para 0048 – “A power supply arbitration device (PMC) 100 is coupled to a network (e.g., the Internet), and sends an instruction (i.e. generate a control signal, added by examiner) to the power conditioner 500 of a home provided with the battery device 400. In addition, the power supply arbitration device 100 also monitors a power storage amount and a suppliable amount of the battery device 400 in a vicinity of a home where electric appliances are located”; para 0049 – “In accordance with a power consumption profile and activation time sent to the power conditioner 500 from the power supply arbitration device 100 through the network, the power conditioner 500 controls an amount of power flowing reversely from the battery device 400”; para 0052 – “In accordance with a power consumption request from the above application, the power supply arbitration device 100 chooses a battery device 400 that is close to its power consumption source and is able to supply power in accordance with the requested power consumption profile.”), 
“outputting the control signal for changing the operation time for some of the plurality of electronic devices by using the total power consumption information and the power generation amount prediction information of the solar module” (para 0052 – “The power supply arbitration device 100 sends (i.e. outputs the control signal, added by examiner), to the power conditioner 500 provided for the battery device 400, the power consumption profile and a starting time for supplying power, and sends start time to the application as well. The application remotely switches on an electric appliance at the starting time sent from the power supply arbitration device 100. By remotely activating the electric appliance from the above application in this manner, it becomes possible to synchronize a power feeding timing from the battery device 400, a power feeding power amount, and power consumption in the electric appliance with one another”; para 0072 – “The power consumption profile illustrates a power consumption amount of the electric appliance in a time axis. The power consumption amount of the electric appliance may include past achievements, or may include a power consumption amount based on a future power consumption prediction”).
	Morita is silent on “receive weather information through the communicator” and “prediction information of the solar module based on the weather information”.
However, Takahashi discloses:
“receive weather information through the communicator” (para 0052 – “The communication device 302 is used to transmit at least the power generation in the power generation device 3 and an actually measured insolation (I.e. weather information, added by examiner) measured by the measurement unit to the computer apparatus 2”);
“prediction information of the solar module based on the weather information” (para 0060 – “The power generation prediction means 25 performs the power generation calculation with conditional branching on the basis of the insolation probability distribution determined by the insolation analysis means (i.e. weather information, added by examiner) 24”; Fig. 4; para 0064 – “The power generation prediction means 25 determines, as the expected value of the power generation, the sum of the product of the power generation obtained by the calculation with conditional branching, and the insolation probability in the calculation (step S70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Morita, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy using current power generation information and weather information, and applying the specific time period information to the prediction model.

Regarding Claim 2: Morita/Takahashi combination discloses the server of Claim 1.
Morita is silent on:
“wherein the processor is further configured to: perform learning based on the prediction model and determine the power generation amount prediction information of the solar module as a result of the learning”.
	However, Takahashi discloses:
“wherein the processor is further configured to: perform learning based on the prediction model and determine the power generation amount prediction information of the solar module as a result of the learning” (para 0043 – “the computer apparatus 2 may include a system on a chip (SoC) including the arithmetic device 201 and the main storage device 202. The SoC may include a coprocessor including an integrated circuit optimized for specific uses including encoding and machine learning”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Morita/Takahashi combination, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy using machine learning, which allows to use more detailed prediction model.

Regarding Claim 3: The Morita/Takahashi combination discloses the server of Claim 1 (see the rejection for Claim 1).
Morita is silent on:
“wherein the processor is further configured to update the prediction model”.
However, Takahashi discloses:
“wherein the processor is further configured to update the prediction model” (para 0043 – “the computer apparatus 2 may include a system on a chip (SoC) including the arithmetic device 201 and the main storage device 202. The SoC may include a coprocessor including an integrated circuit optimized for specific uses including encoding and machine learning)” (i.e. machine learning method is using updates to this model, which is the part of the method, added by examiner)”).    
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Morita/Takahashi combination as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy using machine learning, which allows to use more detailed prediction model allowing user to update the prediction model as needed.

Regarding Claim 4: The Morita/Takahashi combination discloses the server of Claim 1 (see the rejection for Claim 1).
Morita is silent on:
“wherein the processor is further configured to determine the power generation amount prediction information of the solar module during a first period”. 
However, Takahashi further discloses:
“wherein the processor is further configured to determine the power generation amount prediction information of the solar module during a first period” (para 0058 – “After step S10 is completed, the unit time and calculation target time are subjected to the input process or specified by the input means 21 (steps S20 and S30). The unit time in the present embodiment indicates the amount of a time range to be subjected to a power generation prediction. Furthermore, the calculation target time indicates a time zone to be subjected to the power generation prediction.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Morita/Takahashi combination, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy applying the specific time period information to the prediction model.

Regarding Claim 5: The Morita/Takahashi combination discloses the server of Claim 4 (see the rejection for Claim 4).
The Morita/Takahashi combination is silent on:
“wherein the processor is further configured to control the first period to increase as accuracy of the weather information increases”.
However, Takahashi further discloses:
“wherein the processor is further configured to control the first period to increase as accuracy of the weather information increases” (para 0058 – “After step S10 is completed, the unit time and calculation target time are subjected to the input process or specified by the input means 21 (steps S20 and S30). The unit time in the present embodiment indicates the amount of a time range to be subjected to a power generation prediction (i.e. it can be increased if specified by the user, added by examiner). Furthermore, the calculation target time indicates a time zone to be subjected to the power generation prediction. Specifically, the unit time indicates a length of time such as one hour, and the calculation target time indicates a date and time such as 1 p.m. on January 1”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Morita/Takahashi combination, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy applying the specific time period information to the prediction model and have the opportunity to increase such time period.

Regarding Claim 7: The Morita/Takahashi combination discloses the server of Claim 1 (see the rejection for Claim 1).
Morita is silent on:
“further comprising: a memory to store the power generation amount prediction information of the solar module, wherein the processor is further configured to: generate and cause an output of abnormality information of the solar module based on a difference between the power generation amount prediction information of the solar module and an actual power generation amount of the solar module being equal to or greater than a predetermined value”.
However, Takahashi further discloses:
“further comprising: a memory to store the power generation amount prediction information of the solar module” (para 0042 – “The main storage device 202 includes a volatile memory such as a random access memory (RAM)”; para 0044 – “The auxiliary storage device 203 is used as the database DB that is a storage destination of various data related to the system 1. The auxiliary storage device 203 includes a nonvolatile memory. As the nonvolatile memory, a hard disk drive may be used in addition to a semiconductor memory using a flash memory as an example, and the methods of recording to the hard disk drive, and a recording method of the nonvolatile memory is not limited”), 
“wherein the processor is further configured to: generate and cause an output of abnormality information of the solar module based on a difference between the power generation amount prediction information of the solar module and an actual power generation amount of the solar module being equal to or greater than a predetermined value” (para 0069 – “in the method of the present invention, the expected value calculation in consideration of the case where the power generation uniquely becomes a predetermined amount without depending on the insolation is performed. Specifically, since the method of the present invention sequentially considers the case where the peak cut line P0 is instantaneously exceeded, it is possible to accurately predict the power generation from which the peak cut has been removed (interpreted as generate and output abnormality information, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Morita/Takahashi combination, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy being able to control the abnormal output information and prevent the failure of the system.

Regarding Claim 10: The Morita/Takahashi combination discloses the server of Claim 1 (see the rejection for Claim 1).
Morita is silent on:
“wherein the processor is further configured to cause an output of the power generation amount prediction information of the solar module”.
However, Takahashi further discloses:
“wherein the processor is further configured to cause an output of the power generation amount prediction information of the solar module” (para 0034 – “The output characteristic data D30 in the present embodiment includes at least the output efficiency, temperature characteristic data thereof, and the capacity. The output efficiency includes information related to a loss coefficient related to output and minimum output power. The capacity in the present embodiment refers to a peak cut line P0”; para 0057 – “The management means 23 determines and specifies the power generation characteristic data D20 on the basis of the data transmitted from the power generation device 3 to the computer apparatus 2. The management means 23 may determine and specify the output characteristic data D30 on the basis of the data transmitted from the output device 4 to the computer apparatus 2”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Morita/Takahashi combination as taught by Takahashi, in order to improve control over the prediction model by controlling the output of the power generation prediction.

Claims 6, 8-9, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morita/Takahashi combination in view of Sheng et al., "Short-Term Solar Power Forecasting Based on Weighted Gaussian Process Regression," in IEEE Transactions on Industrial Electronics, vol. 65, no. 1, pp. 300-308, Jan. 2018 (hereinafter ‘Sheng’).

Regarding Claim 6:  The Morita/Takahashi combination discloses the server of Claim 1 (see the rejection for Claim 1).
Morita/Takahashi combination is silent on:
“the prediction model includes a Gaussian process, and the processor is further configured to determine the power generation amount prediction information of the solar module by adding the time information to the Gaussian process”.
	  However, Sheng discloses:
“the prediction model includes a Gaussian process, and the processor is further configured to determine the power generation amount prediction information of the solar module by adding the time information to the Gaussian process” (Fig. 1; p. 303 – “the flow chart of the PV power forecasting process is shown in Fig. 1”; Fig. 3 – Distribution of different attributes. (a) Solar radiation, time, and temperature. (b) Wind direction, RH, and wind speed; p.305 – “For a single data forecast, the required time can be controlled within 1 ms. For any method adopted, the real-time control requirement of microgrid can be satisfied”; p.307 – “This paper presented a Gaussian weighted regression algorithm to forecast short-term PV power generation. The proposed approach utilizes the combination of nonlinear correlation measurement and WLOF. Test results were compared with typical machine learning approaches”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Morita/Takahashi combination as taught by Sheng, in order to improve the accuracy of the power generation amount prediction utilizing the Gaussian process and adding the time information into this process.

Regarding Claim 8: The Morita/Takahashi combination discloses the server of Claim 1 (see the rejection for Claim 1).
Morita further discloses:
“wherein the processor is further configured to: generate power generation amount prediction information” (para 0074 – “When the electric appliance is switched on, the control unit 150 acquires the power consumption profile from the electric appliance, and calculates a total current value of the power consumption profile and another electric appliance currently operated and consuming power”; para 0093 – “The prediction of power consumption may be carried out by using, for example, a cumulative total of measured values”)
“of a plurality of solar modules” (para 0078 – “In a case of initially reserving power consumption for a long period of time, with a single battery device 400 unable to supply the power, the control unit 150 is also able to make reservations across a plurality of battery devices 400”; para 0128 – “Aside from those described above, such a power domain 800 is also applicable to a data center or the like including many servers and backup batteries”).
The Morita/Takahashi combination is silent on:
“perform balancing of power generation amounts of the plurality of solar modules based on a plurality of power generation amount prediction information”.  
	However, Sheng discloses:
“perform balancing of power generation amounts of the plurality of solar modules based on a plurality of power generation amount prediction information”.  
 (p.305 – “Data analysis is carried out using MATLAB 2016a. The approaches used for comparison are ANN (MATLAB neural network toolbox), least square support vector machine (LSSVM toolbox [34]), and GPR (Gaussian process machine learning toolbox [35]). To make a fair comparison, all these algorithms use the same training data set as introduced in Section III-A. Ten-fold cross-validation is carried out to identify the best combination of parameters for these models. ANN and LSSVM utilize the least squares cost function, the hyperparameters of the GPR and WGPR models are chosen to maximize the log predictive probability... It can be found that machine learning forecasting approaches match well for multiple weather conditions. As compared with other approaches listed, WGPR has least average and maximum error. In addition, better performance in terms of RMSE, MPIW, nMSE, and nRMSE is achieved, indicating that it is better in accuracy and stability. Time refers to the training time for the dataset of five days. For a single data forecast, the required time can be controlled within 1 ms. For any method adopted, the real-time control requirement of microgrid can be satisfied.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Morita/Takahashi combination as taught by Sheng, in order to improve the accuracy of the power generation amount prediction utilizing the comparison of different prediction models and using the most efficient one and achieve more detailed control over the plurality of solar modules and to be able to balance the power generation.

Regarding Claim 9: The Morita/Takahashi/Sheng combination discloses the server of Claim 8 (see the rejection for Claim 8).
Morita further discloses:
“wherein the processor is further configured to: generate power generation amount prediction information” (para 0074 – “When the electric appliance is switched on, the control unit 150 acquires the power consumption profile from the electric appliance, and calculates a total current value of the power consumption profile and another electric appliance currently operated and consuming power”; para 0093 – “The prediction of power consumption may be carried out by using, for example, a cumulative total of measured values”)
“of a plurality of solar modules” (para 0078 – “In a case of initially reserving power consumption for a long period of time, with a single battery device 400 unable to supply the power, the control unit 150 is also able to make reservations across a plurality of battery devices 400”; para 0128 – “Aside from those described above, such a power domain 800 is also applicable to a data center or the like including many servers and backup batteries”).
Takahashi further discloses:
“based on a difference between power generation amount prediction information of a first solar module and power generation amount prediction information of a second solar module among the plurality of solar modules being equal to or greater than a reference value, cause an output a control signal for lowering a power generation amount of the second solar module determined to have a greater power generation amount” (para 0069 – “in the method of the present invention, the expected value calculation in consideration of the case where the power generation uniquely becomes a predetermined amount without depending on the insolation is performed. Specifically, since the method of the present invention sequentially considers the case where the peak cut line P0 is instantaneously exceeded, it is possible to accurately predict the power generation from which the peak cut has been removed (interpreted as generate and output abnormality information, added by examiner)”).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Morita, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy being able to control the abnormal output information and prevent the failure of the system. 
Regarding the limitation of plurality of solar modules: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the disclosure of Takahashi, made for one solar module, to multiple solar modules.

Regarding Claim 14: Morita discloses:
“A server comprising: a communicator configured to: receive data from an external network or to transmit data to the external network” (para 0006 – “there is provided a power supply arbitration device including: a control unit; a communication unit that communicates with another device through a communication network”);“and “receive power consumption information of a plurality of electronic devices connected to an internal power grid of a building” (Fig. 2; para 0047 – “a function is provided to perform reverse power flow to electric appliances in the homes from the battery device 400 through a power conditioner (PCS) 500 to assist a portion of an increase in the power consumption amount of the home. The electric appliances in the homes are examples of a power consumption device of the present disclosure”); and 
“a processor configured to: receive power generation information of a solar module information through the communicator” (para 0051 – “the battery device 400 may include a function of communicating with other devices… The application communicates with the power supply arbitration device 100 installed on the network by communication. The power supply arbitration device 100 monitors the power storage amount and the suppliable amount of the battery device 400 in the vicinity of the home where electric appliances are located.”);
“determine a power generation amount prediction information of the solar module based on the power generation information of a solar cell module,” (para 0091 – “The server device predicts consumption patterns of the respective homes on the basis of data collected from the respective power meters 200. Then, the server device calculates a value of the prediction and prediction of loads of respective pole transformers according to a power distribution diagram, and distributes a power consumption point value at that time to an information processor having a communication function, such as a smartphone owned by a resident of each home”);
“determine total power consumption information by adding up the power consumption information of the plurality of electronic devices” (para 0074 – “When the electric appliance is switched on, the control unit 150 acquires the power consumption profile from the electric appliance, and calculates a total current value of the power consumption profile and another electric appliance currently operated and consuming power”; para 0093 – “The prediction of power consumption may be carried out by using, for example, a cumulative total of measured values”);
“generate a control signal for changing an operation time for some of the plurality of electronic devices based on a determination that a section in which a load power amount is greater than a power generation amount of the solar module according to an occurrence of the power generation amount prediction information of the solar module” (para 0048 – “A power supply arbitration device (PMC) 100 is coupled to a network (e.g., the Internet), and sends an instruction (i.e. generate a control signal, added by examiner) to the power conditioner 500 of a home provided with the battery device 400. In addition, the power supply arbitration device 100 also monitors a power storage amount and a suppliable amount of the battery device 400 in a vicinity of a home where electric appliances are located”; para 0049 – “In accordance with a power consumption profile and activation time sent to the power conditioner 500 from the power supply arbitration device 100 through the network, the power conditioner 500 controls an amount of power flowing reversely from the battery device 400”; para 0052 – “In accordance with a power consumption request from the above application, the power supply arbitration device 100 chooses a battery device 400 that is close to its power consumption source and is able to supply power in accordance with the requested power consumption profile.”), 
“outputting the control signal for changing the operation time for some of the plurality of electronic devices by using the total power consumption information and the power generation amount prediction information of the solar module” (para 0052 – “The power supply arbitration device 100 sends (i.e. outputs the control signal, added by examiner), to the power conditioner 500 provided for the battery device 400, the power consumption profile and a starting time for supplying power, and sends start time to the application as well. The application remotely switches on an electric appliance at the starting time sent from the power supply arbitration device 100. By remotely activating the electric appliance from the above application in this manner, it becomes possible to synchronize a power feeding timing from the battery device 400, a power feeding power amount, and power consumption in the electric appliance with one another”; para 0072 – “The power consumption profile illustrates a power consumption amount of the electric appliance in a time axis. The power consumption amount of the electric appliance may include past achievements, or may include a power consumption amount based on a future power consumption prediction”).
Morita is silent on “the weather information, and a Gaussian process”. 
However, Takahashi discloses:
“the weather information” (para 0052 – “The communication device 302 is used to transmit at least the power generation in the power generation device 3 and an actually measured insolation (I.e. weather information, added by examiner) measured by the measurement unit to the computer apparatus 2”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Morita, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy using current power generation information and weather information.
Morita and Takahashi are both silent on “a Gaussian process”.
However, Sheng discloses:
“a Gaussian process” (Fig. 1; p. 303 – “the flow chart of the PV power forecasting process is shown in Fig. 1”; Fig. 3 – Distribution of different attributes. (a) Solar radiation, time, and temperature. (b) Wind direction, RH, and wind speed; p.305 – “For a single data forecast, the required time can be controlled within 1 ms. For any method adopted, the real-time control requirement of microgrid can be satisfied”; p.307 – “This paper presented a Gaussian weighted regression algorithm to forecast short-term PV power generation. The proposed approach utilizes the combination of nonlinear correlation measurement and WLOF. Test results were compared with typical machine learning approaches”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Morita/Takahashi combination as taught by Sheng, in order to improve the accuracy of the power generation amount prediction utilizing the Gaussian process and adding the time information into this process.

Regarding Claim 15:  The Morita/Takahashi/Sheng combination discloses the server of Claim 14.
Morita/Takahashi combination is silent on:
“the processor is further configured to: perform learning based on the Gaussian process and determine a power generation amount prediction information of the solar module as a result of the learning”.
Sheng further discloses:
“the processor is further configured to: perform learning based on the Gaussian process and determine a power generation amount prediction information of the solar module as a result of the learning” (Fig. 1; p. 303 – “the flow chart of the PV power forecasting process is shown in Fig. 1”; Fig. 3 – Distribution of different attributes. (a) Solar radiation, time, and temperature. (b) Wind direction, RH, and wind speed; p. 305 – “Data analysis is carried out using MATLAB 2016a… The approaches used for comparison are… GPR (Gaussian process machine learning toolbox… It can be found that machine learning forecasting approaches match well for multiple weather conditions. As compared with other approaches listed, WGPR has least average and maximum error.”; p.307 – “This paper presented a Gaussian weighted regression algorithm to forecast short-term PV power generation. The proposed approach utilizes the combination of nonlinear correlation measurement and WLOF. Test results were compared with typical machine learning approaches”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Morita/Takahashi combination as taught by Sheng, in order to improve the accuracy of the power generation amount prediction utilizing the Gaussian process.

Regarding Claim 16:  The Morita/Takahashi/Sheng combination discloses the server of Claim 14.
Morita is silent on:
“further comprising: a memory to store the power generation amount prediction information of the solar module, wherein the processor is further configured to:  generate and cause an output of abnormality information of the solar module based on a difference between the power generation amount prediction information of the solar module and an actual power generation amount of the solar module being equal to or greater than a predetermined value”.
Takahashi further discloses:
“further comprising: a memory to store the power generation amount prediction information of the solar module” (para 0042 – “The main storage device 202 includes a volatile memory such as a random access memory (RAM)”; para 0044 – “The auxiliary storage device 203 is used as the database DB that is a storage destination of various data related to the system 1. The auxiliary storage device 203 includes a nonvolatile memory. As the nonvolatile memory, a hard disk drive may be used in addition to a semiconductor memory using a flash memory as an example, and the methods of recording to the hard disk drive, and a recording method of the nonvolatile memory is not limited”), 
“wherein the processor is further configured to:  generate and cause an output of abnormality information of the solar module based on a difference between the power generation amount prediction information of the solar module and an actual power generation amount of the solar module being equal to or greater than a predetermined value” (para 0069 – “in the method of the present invention, the expected value calculation in consideration of the case where the power generation uniquely becomes a predetermined amount without depending on the insolation is performed. Specifically, since the method of the present invention sequentially considers the case where the peak cut line P0 is instantaneously exceeded, it is possible to accurately predict the power generation from which the peak cut has been removed (interpreted as generate and output abnormality information, added by examiner)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the server, disclosed by Morita/Takahashi/Sheng combination, as taught by Takahashi, in order to predict the power generation amount of the solar module with higher degree of accuracy being able to control the abnormal output information and prevent the failure of the system.

Regarding Claim 17: The Morita/Takahashi/Sheng combination discloses the server of claim 14 (see the rejection for Claim 14).
Morita further discloses:
“wherein the processor is further configured to: generate power generation amount prediction information” (para 0074 – “When the electric appliance is switched on, the control unit 150 acquires the power consumption profile from the electric appliance, and calculates a total current value of the power consumption profile and another electric appliance currently operated and consuming power”; para 0093 – “The prediction of power consumption may be carried out by using, for example, a cumulative total of measured values”)
“of a plurality of solar modules” (para 0078 – “In a case of initially reserving power consumption for a long period of time, with a single battery device 400 unable to supply the power, the control unit 150 is also able to make reservations across a plurality of battery devices 400”; para 0128 – “Aside from those described above, such a power domain 800 is also applicable to a data center or the like including many servers and backup batteries”).

Morita/Takahashi combination is silent on:
“perform balancing of power generation amounts of the plurality of solar modules based on a plurality of power generation amount prediction information”.
	However, Sheng discloses:
“perform balancing of power generation amounts of the plurality of solar modules based on a plurality of power generation amount prediction information” (p.305 – “Data analysis is carried out using MATLAB 2016a. The approaches used for comparison are ANN (MATLAB neural network toolbox), least square support vector machine (LSSVM toolbox [34]), and GPR (Gaussian process machine learning toolbox [35]). To make a fair comparison, all these algorithms use the same training data set as introduced in Section III-A. Ten-fold cross-validation is carried out to identify the best combination of parameters for these models. ANN and LSSVM utilize the least squares cost function, the hyperparameters of the GPR and WGPR models are chosen to maximize the log predictive probability... It can be found that machine learning forecasting approaches match well for multiple weather conditions. As compared with other approaches listed, WGPR has least average and maximum error. In addition, better performance in terms of RMSE, MPIW, nMSE, and nRMSE is achieved, indicating that it is better in accuracy and stability. Time refers to the training time for the dataset of five days. For a single data forecast, the required time can be controlled within 1 ms. For any method adopted, the real-time control requirement of microgrid can be satisfied.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Morita/Takahashi/Sheng/Hira combination as taught by Sheng, in order to improve the accuracy of the power generation amount prediction utilizing the comparison of different prediction models and using the most efficient one.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Morita/Takahashi combination in view of Sheng, and in further view of US20130117852A1 to Stute (hereinafter Stute).

Regarding Claim 11: The Morita/Takahashi combination discloses the server of claim 1 (see the rejection for Claim 1).
Morita further discloses:
“wherein the processor is further configured to: generate power generation amount prediction information” (para 0074 – “When the electric appliance is switched on, the control unit 150 acquires the power consumption profile from the electric appliance, and calculates a total current value of the power consumption profile and another electric appliance currently operated and consuming power”; para 0093 – “The prediction of power consumption may be carried out by using, for example, a cumulative total of measured values”)
“of a plurality of solar modules” (para 0078 – “In a case of initially reserving power consumption for a long period of time, with a single battery device 400 unable to supply the power, the control unit 150 is also able to make reservations across a plurality of battery devices 400”; para 0128 – “Aside from those described above, such a power domain 800 is also applicable to a data center or the like including many servers and backup batteries”).
	Morita/Takahashi combination is silent on:
“through a plurality of prediction models and determine a power generation amount prediction information of the solar module based on a first prediction model from an actual power generation amount among the plurality of prediction models during a predetermined period”.
	However, Sheng discloses:
“through a plurality of prediction models and determine a power generation amount prediction information of the solar module based on a first prediction model from an actual power generation amount among the plurality of prediction models during a predetermined period” (p.305 – “Data analysis is carried out using MATLAB 2016a. The approaches used for comparison are ANN (MATLAB neural network toolbox), least square support vector machine (LSSVM toolbox [34]), and GPR (Gaussian process machine learning toolbox [35]). To make a fair comparison, all these algorithms use the same training data set as introduced in Section III-A. Ten-fold cross-validation is carried out to identify the best combination of parameters for these models. ANN and LSSVM utilize the least squares cost function, the hyperparameters of the GPR and WGPR models are chosen to maximize the log predictive probability... It can be found that machine learning forecasting approaches match well for multiple weather conditions. As compared with other approaches listed, WGPR has least average and maximum error. In addition, better performance in terms of RMSE, MPIW, nMSE, and nRMSE is achieved, indicating that it is better in accuracy and stability. Time refers to the training time for the dataset of five days. For a single data forecast, the required time can be controlled within 1 ms. For any method adopted, the real-time control requirement of microgrid can be satisfied.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hoff/Takahashi/Hira combination as taught by Sheng, in order to improve the accuracy of the power generation amount prediction utilizing the comparison of different prediction models and using the most efficient one.
Both Morita/Takahashi/Sheng combination is silent on:
“having a smallest delta”.
	However, Stute discloses:
“having a smallest delta” (para 0095 – “EMO considers all possibilities in the time based data set and calculates “survival” of all predicted values using the smallest delta from the calculated standard as the “evolutionary selection.” The “survival” may comprise a threshold and a standard deviation that takes into account the accuracy for a particular data type (the percent accurately predicted for a particular data type) and the accuracy of the current count”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Morita/Takahashi/Hira/Sheng combination as taught by Stute, in order to improve the accuracy of the power generation amount prediction using the smallest amount of deviation (delta) for the prediction information.

Regarding Claim 12:  Morita/Takahashi/Sheng/Stute combination discloses the server of claim 11 (see the rejection for Claim 11).
Sheng further discloses:
“wherein, based on a power generation amount prediction information of a second prediction model having a smallest delta from the actual power generation amount as compared with the first prediction model, the processor is further configured to: change a prediction model from the first prediction model to the second prediction model and determine a power generation amount prediction information of the solar module based on the second prediction model” -“(p.305 – “Data analysis is carried out using MATLAB 2016a. The approaches used for comparison are ANN (MATLAB neural network toolbox), least square support vector machine (LSSVM toolbox [34]), and GPR (Gaussian process machine learning toolbox [35]). To make a fair comparison, all these algorithms use the same training data set as introduced in Section III-A. Ten-fold cross-validation is carried out to identify the best combination of parameters for these models. ANN and LSSVM utilize the least squares cost function, the hyperparameters of the GPR and WGPR models are chosen to maximize the log predictive probability... It can be found that machine learning forecasting approaches match well for multiple weather conditions. As compared with other approaches listed, WGPR has least average and maximum error. In addition, better performance in terms of RMSE, MPIW, nMSE, and nRMSE is achieved, indicating that it is better in accuracy and stability. Time refers to the training time for the dataset of five days. For a single data forecast, the required time can be controlled within 1 ms. For any method adopted, the real-time control requirement of microgrid can be satisfied.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Morita/Takahashi/Hira/Sheng/Stute combination as taught by Sheng, in order to improve the accuracy of the power generation amount prediction utilizing the comparison of different prediction models and using the most efficient one.
Morita/Takahashi/Sheng combination is silent on:
“having a smallest delta”.
	However, Stute discloses:
“having a smallest delta” (para 0095 – “EMO considers all possibilities in the time based data set and calculates “survival” of all predicted values using the smallest delta from the calculated standard as the “evolutionary selection.” The “survival” may comprise a threshold and a standard deviation that takes into account the accuracy for a particular data type (the percent accurately predicted for a particular data type) and the accuracy of the current count”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Morita/Takahashi/Hira/Sheng combination as taught by Stute, in order to improve the accuracy of the power generation amount prediction using the smallest amount of deviation (delta) for the prediction information.

Regarding Claim 13: The Morita/Takahashi/Sheng/Stute combination discloses the server of claim 11 (see the rejection for Claim 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the plurality of prediction models on order to being able to choose the most efficient one for the particular weather or other circumstances and being able to predict the power generation amount more accurately.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20180191292A1 to Ehlmann (hereinafter Ehlmann) discloses method and system for communication between inverter and solar module.
US20160210706A1 to Tanaka (hereinafter Tanaka) discloses a discharge start time determination system for a storage battery.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYUDMILA ZAYKOVA-FELDMAN/Examiner, Art Unit 2865                                                                                                                                                                                                        
/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863